        Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  JULIA VANCE PROBST,
                                                 Case No. 1:20-cv-00032-DCN
         Plaintiff,
                                                 SUCCESSIVE REVIEW ORDER
         v.

  ADAMS COUNTY SHERIFF DPET.;
  VALLEY COUNTY SHERIFF DEPT.;
  UNITED STATES POSTAL SERVICE;
  IDAHO DEPARTMENT OF HEALTH
  AND WELFARE; and ST. LUKE’S,

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Plaintiff Julia Vance Probst’s Response to the Initial

Review Order. Dkt. 40. Because the Court granted Probst’s request to proceed in forma

pauperis, the Court undertakes a review of Probst’s motion pursuant to 28 U.S.C. § 1915.

Generally, the Court reviews a party’s complaint, but Probst has not filed an Amended

Complaint in this case, despite the Court’s Order to do so. Dkt. 36.

       Based on the arguments therein, Probst’s current submission appears to be a motion

to reconsider. However, even construing Probst’s motion very liberally as an Amended

Complaint, Probst’s allegations remain legally insufficient to survive review. Accordingly,

the Court will DENY Probst’s motion and DISMISS this case WITH PREJUDICE.

                                  II. BACKGROUND

       On January 21, 2020, Probst filed an Application to Proceed In Forma Pauperis


SUCCESSIVE REVIEW ORDER - 1
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 2 of 9




(“IFP”) and a Complaint with the Court. Dkts. 1–2. Thereafter she filed a significant

number of amended pleadings and briefs. E.g., Dkts. 13, 20, 23–24, 26–30, 31–35. The

Court then undertook a thorough review of Probst’s claims as contained in all her pleadings

and briefs. See Dkt. 36. On September 3, 2020, the Court issued its Initial Review Order in

which it granted Probst IFP status but dismissed her claims. Id. at 19–20. The Court,

however, provided Probst leave to amend her pleading within sixty days to cure the

deficiencies the Court identified. Id. The Court cautioned Probst that failure to file an

Amended Complaint “within the ordered timeframe w[ould] result in the full dismissal of

this case WITH PREJUDICE and without further notice.” Id. (emphasis in original).

       Thereafter, Probst filed four documents. Dkts. 37–40. The first involved an

allegation that an individual at the Valley County Sheriff Department sent Probst an email

with a virus; pictures of the email were attached. See generally Dkt. 37. The second

advanced additional conclusory allegations similar to her dismissed claims regarding “false

police reports,” “malicious record keeping,” a “pattern of bad behavior,” and so on. See

generally Dkt. 38. The third filing purported to contain exhibits of corruption by the Valley

County Sheriff Department in 1998. See generally Dkt. 39. The final document was the

instant Response to the Court’s Initial Review Order, which the Court views as a motion

to reconsider. Dkt. 40. Again, for the sake of argument, the Court also construes it—and

these other filings—liberally as an Amended Complaint.

       Pursuant to its statutory mandate, the Court once again reviews this case. 28 U.S.C.

§ 1915(e)(2).




SUCCESSIVE REVIEW ORDER - 2
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 3 of 9




                                 III. LEGAL STANDARD

       The Court is required to screen complaints that are brought by litigants who seek in

forma pauperis status. See id. The Court must dismiss a plaintiff’s complaint, or any portion

thereof, if it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief can

be granted; or (3) seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). To state a claim upon which relief can be granted,

a plaintiff’s complaint must include facts sufficient to show a plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

       During this review, courts generally construe pro se pleadings liberally, giving pro

se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443,447 (9th Cir.

2000). Even so, plaintiffs—whether represented or not—have the burden of articulating

their claims clearly and alleging facts sufficient to support review of each claim. Pena v.

Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the complaint would

remedy the deficiencies, plaintiffs should be notified and provided an opportunity to

amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

                                      IV. ANALYSIS

       Probst advances numerous points and arguments in her recently filed documents.

But none of her arguments cure the deficiencies of her claims or otherwise change the

Court’s previous conclusions. The Court will address Probst’s points one by one.

       First, Probst addresses her IFP status several times throughout her response. She

specifically discusses her financial needs and various forms of income she has received.

Because the Court granted her IFP status, these discussions are unnecessary and serve only


SUCCESSIVE REVIEW ORDER - 3
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 4 of 9




to support the Court’s prior decision on that matter.

       Next, Probst states several times that she has concerns that the Court does not care

about her rights. Dkt. 40, at 5. In her most passionate statement, Probst dejectedly declares,

“Nobody cares about my rights . . . . Nobody cares if the records are inaccurate . . . . and

nobody seems to have ethics anymore.” Id. at 6. Nothing could be further from the truth.

The Court has engaged in a thorough review of Probst’s claims in this case, including an

assessment of every document Probst has filed. The Court deeply cares about Probst’s

rights, as well as accuracy and ethics. However, substantive and procedural rules of law

guide this Court, and the law requires that the Court dismiss Probst’s claims for the reasons

stated in the Court’s previous Order. See generally Dkt. 36.

       Later in her response, Probst states, “I am and always have been hard working and

respectable.” Id. at 10. Although the Court has no reason to doubt this assertion, these

attributes have no bearing on whether Probst’s claims are legally sufficient. Stated

differently, the law is no respecter of persons, and lady justice is blind to one’s personal

characteristics, such as work ethic or respectability. Trist v. Child, 88 U.S. 441, 453 (1874)

(“The law is no respecter of persons.”); accord Woods v. Davis, 185 F.2d 567, 569 (9th

Cir. 1950); Lutich v. United States, No. 70-1332, 1972 WL 426, at *1 (N.D. Cal. May 28,

1972) (“The law is no respecter of persons: All persons, including the United States, stand

equal before the law and are to be dealt with as equals in a Court of Justice.”).

       Probst addresses the substance of the Court’s previous conclusions that her claims

were insufficiently pleaded in two ways. She first maintains that she has properly pleaded

her Bivens claims. See generally Bivens v. Six Unknown Named Agents of Federal Bureau


SUCCESSIVE REVIEW ORDER - 4
          Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 5 of 9




of Narcotics, 403 U.S. 388 (1971). She then posits that St. Luke’s is a state actor. Neither

argument is availing.

        Probst first states, “I do not understand how a [Bivens] case would not be used for a

United States Postal employee, as [Bivens] was a case against six un-named Federal drug

enforcement agents.” Dkt. 40, at 8. However, her statement misses the mark. The Court

previously dismissed Probst’s Bivens claims because they are improperly premised on

actions taken in the course and scope of employment and under a respondeat superior

theory (Dkt. 36, at 14),1 and because they are barred by the statute of limitations (Id. at 19).

Accordingly, the Court’s dismissal is not because Bivens cannot apply to Probst’s

allegations; rather, Probst’s claims are legally insufficient.

        Probst then argues that St. Luke’s is a state actor because it receives Medicaid and

Medicare payments, and because its medical professionals work for the Idaho State Prison

Systems. Dkt. 40, at 8. The Court previously dismissed Probst’s claim that St. Luke’s

falsified her medical records, and it did so for several reasons. Dkt. 36, at 12–13. First,

Probst did not plead her claim with sufficiently clear allegations to put St. Luke’s on notice.

Additionally, Probst did not sufficiently allege a policy or custom required to state a Monell

claim. Lastly, Probst did not allege that St. Luke’s operated under color of state law. Thus,

it is unnecessary for the Court to address Probst state-actor arguments/allegations because

she has not corrected the other deficiencies identified.



1
  Kim v. Federal Way Post Office Postmaster, 256 F. App’x 1, 2 (9th Cir. 2009) (“[R]espondeat superior is
inapplicable in a Bivens action.” (citing Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir. 1991)); see also
Pereira v. United States Postal Serv., 964 F.2d 873, 877 (9th Cir. 1992) (“[T]he Postal Service cannot be
sued for constitutional torts” due to its sovereign immunity.).


SUCCESSIVE REVIEW ORDER - 5
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 6 of 9




       Nevertheless, the Court notes that generally, “Private hospitals, doctors, and nurses

are not . . . considered state actors amenable to suit under § 1983.” Sliwinski v. Maysent,

No. 3:18-cv-2653-CAB, 2019 WL 581720, at *4 (S.D. Cal. Feb. 13, 2019) (citing Briley

v. California, 564 F.2d 849, 855–56 (9th Cir. 1977)). Courts have not found that private

hospitals are state actors merely because they are subject to state regulation. See Chudacoff,

649 F.3d at 1149 (stating the mere fact that a private hospital is “subject to state regulation

does not by itself convert its action into that of the State for purposes of the Fourteenth

Amendment” (cleaned up)). Nor have courts found state action when a private, non-profit

hospital’s “state links consist merely of receipt of federal funds under the Hill-Burton,

Medicaid, and Medicare programs, and exemption from state and federal taxes.” Id.

(citation omitted). Courts have, however, found state action when a state has delegated its

obligation to provide medical care to inmates to a private hospital or medical provider,

McKenzie v. Jorizzo, No. 1:13-cv-1302-AA, 2015 WL 127826, at *4 (D. Or. Jan. 6, 2015)

(collecting cases), when a private hospital or physician enters into a contract with the state

to provide medical care to inmates, McKinney v. Cty. of Imperial, No. 18-7198, 2019 WL

384323, at *3 n.6 (C.D. Cal. Jan. 3, 2019), when a private party has contracted with the

state to provide medical care to indigent citizens, Sliwinski, 2019 WL 581720, at *4 (citing

Lopez v. Dep’t of Health Servs., 939 F.2d 881, 883 (9th Cir. 1991)), and when “a publicly

financed hospital . . . leased its management and operation to a private corporation.”

Chudacoff, 649 F.3d at 1150 (citation omitted).

       Here, Probst’s argument/allegation that St. Luke’s is a state actor due to its receipt

of Medicaid and Medicare payments is unhelpful to maintain her claim because such does


SUCCESSIVE REVIEW ORDER - 6
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 7 of 9




not fit the legal definition of a state actor. Merely receiving funds from a government source

does not make a hospital an arm of the state. And Probst’s argument/allegation that St.

Luke’s is a state actor because its medical professionals work for the Idaho State Prison

Systems is both factually and legally insufficient. It is factually insufficient because it does

not say which workers do so, in what way they do so, and what their purported employment

contracts with Idaho entail. It is legally insufficient based on a fine distinction: the

allegation does not state that St. Luke’s—the entity—does so. Rather, it vaguely says its

medical professionals. Therefore, Probst has not sufficiently pleaded that St. Luke’s is a

state actor. Again, regardless of this conclusion, Probst still fails to state a plausible claim

against St. Luke’s because she has not addressed the other shortcomings of her claim.

       Lastly, in anticipation of this case being dismissed, Probst states, “If I drop the entire

thing, I wish for it to be dismissed without prejudice” to be able to re-file if future events

necessitate another lawsuit. Dkt. 40, at 9 (cleaned up). Dismissal of this case does not

preclude Probst from filing another action based on events that occur after the issuance of

this Order. This case deals solely with her claims from the past.

       Probst also states, “I feel this Court has if my case is dismissed for lack of funds,

violated my Fifth Amendment to the US Constitution as well as my Fourteenth Amendment

to the US Constitution in the Due Process Clause.” Dkt. 40, at 10 (cleaned up). Although

it is unclear, her support for this assertion appears to be her other expressed feeling: “My

case was not really looked at (but on the other side of this thing, it was looked at and quoted

more accurately than the Oregon District Court Case I filed there.” Id. Another potential

source of support for her claim could be her speculation that the Defendants have “fed” the


SUCCESSIVE REVIEW ORDER - 7
         Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 8 of 9




Court with false information. See id. at 5.

       The premises for Probst’s argument are wholly unfounded. The Court is not

dismissing Probst’s case for lack of funds or lack of thorough review. Indeed, the Court

granted Probst’s request to proceed IFP. Moreover, Defendants have not filed anything

with the Court in this case. Nor have they communicated with the Court in any way. In

fact, they are not even aware of this docket as the Court has not yet allowed Probst to serve

any of the Defendants. The Court has dismissed Probst’s claims for failure to state viable

claims under 28 U.S.C. § 1915(e)(2)(B)(ii) and corresponding legal authorities—nothing

more, nothing less.

                                    V. CONCLUSION

       For the reasons stated herein, and in the Court’s previous Order, none of Probst’s

claims are viable. The Court provided Probst the opportunity to amend her pleading. It

appears to the Court that she has instead opted to move for reconsideration. If such is the

case, her motion is DENIED. However, construing her filed documents very liberally as

amended pleadings, Probst has still failed to state a claim upon which relief may be granted.

Under these circumstances, the Court is statutorily required to dismiss Probst’s case. See

id.; see also McHenry v. Renne, 84 F.3d 1172, 1177–78 (9th Cir. 1996) (holding that a

pleading that is “argumentative, prolix, replete with redundancy,” and does not state “who

is being sued, for what relief, and on what theory, with enough detail to guide discovery”

must be dismissed).

///
///


SUCCESSIVE REVIEW ORDER - 8
      Case 1:20-cv-00032-DCN Document 41 Filed 04/19/21 Page 9 of 9




                                   VI. ORDER

     IT IS HEREBY ORDERED:

     1.   Probst’s Motion to Reconsider (Dkt. 40) is DENIED.

     2.   Because she has not stated a plausible claim upon which relief may be

          granted and because it does not appear that Probst will avail herself of the

          opportunity to properly plead her claims, this case is DISMISSED WITH

          PREJUDICE and CLOSED.


                                             DATED: April 19, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER - 9
